Order entered September 15, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00767-CR

                              PATRICK LENARD, Appellant

                                             V.

                               STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F12-62409-V

                                         ORDER
       The Court DENIES as moot the State’s September 10, 2014 motion to extend time to file

its brief, the State’s September 11, 2014 motion to accept tendered brief, and the State’s

September 11, 2014 motion to dismiss the appeal.


                                                    /s/   KERRY P. FITZGERALD
                                                          JUSTICE